DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top of the nutritive block” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface of the seed placement pit” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the center of the seed placement pit” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bottom of the nutritive block” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 depend from a rejected base claim and are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dedolph (US Patent 4213273 A) in view of Muramatsu (US Patent 6176037 B1).
Regarding claim 1, Dedolph teaches a nursery block (plug 121; Fig. 6), comprising a nutritive block for providing nutrients to seeds (Cols. 3-4, lines 60-11), wherein the top of the nutritive block is provided with a seed placement pit (surface 126; Fig. 6), the seed placement pit (surface 126) is internally provided with a seed cultivation pit (see lowermost portion of seed pocket 125 in Fig. 6), the seed placement pit (surface 126 ) is of a structure with a big top and a small bottom so that the seeds fall into the seed cultivation pit along the surface of the seed placement pit under the action of gravity (see surface 126 in Fig. 6).
Dedolph does not teach wherein the seed cultivation pit is internally provided with a notch which extends in a direction away from the seed cultivation pit and provides growth paths for root systems of the seeds.
Muramatsu teaches a nursery block (Fig. 1b; Abstract) wherein the seed cultivation pit (hole 2; Fig. 1b) is internally provided with a notch (hole 3; Fig. 1b) which extends in a direction away from the seed cultivation pit (see Fig. 1b) and provides growth paths for root systems of the seeds (hole 3 is provided for allowing roots to grow therethrough; Col. 1, lines 49-54; see Fig. 1c).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a notch which extends away in a direction from the seed cultivation pit, as taught by Muramatsu, to the nursery block of Dedolph since the notch provides space for a root to grow and allows the roots greater access to oxygen, as recognized by Muramatsu (Col. 3, lines 26-33).
Regarding claim 5, Dedolph in view of Muramatsu teaches the limitations of claim 1, as above, and Dedolph further  teaches wherein the bottom of the seed cultivation pit is spherical (see Fig. 6, wherein the lowermost portion of seed pocket 125 is spherical).
Regarding claim 6, Dedolph in view of Muramatsu teaches the limitations of claim 1, as above, and Dedolph further teaches wherein the nutritive block is made of a water-absorbing material (soil plug 121 can absorb ~3x its weight in water; Col. 12, lines 7-10).
Regarding claim 8, Dedolph in view of Muramatsu teaches the limitations of claim 1, as above, and Dedolph further teaches wherein the nutritive block is rectangular or cylindrical (plugs 121 are cylindrical; Col. 10, lines 61-62; Figs. 6 & 1A).
Regarding claim 9, Dedolph in view of Muramatsu teaches the limitations of claim 1, as above, and Dedolph further teaches wherein the seed cultivation pit is located in the center of the seed placement pit (see Fig. 6, wherein the lowermost portion of seed pocket 125 is in the center of surface 126).
Regarding claim 10, Dedolph in view of Muramatsu teaches the limitations of claim 1, as above, and further teaches wherein the notch (Muramatsu – hole 3) penetrates downward to the bottom (Muramatsu – see Fig. 1b, wherein hole 3 penetrates downward) of the nutritive block (Dedolph – plug 121).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dedolph in view of Muramatsu as applied to claims 1, 5-6, and 8-10 above, and further in view of Shimazu (US Patent 3835584). 	
Regarding claim 2, Dedolph in view of Muramatsu teaches the limitations of claim 1, as above, but does not teach wherein the notch is radial.
Shimazu teaches a nursery block (block 1; Fig. 2) wherein the notch is radial (slot 2 is x shaped; Figs. 1-2; Col. 1, lines 39-45).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide radial shaped notch, as taught by Shimazu, to the nursery block of Dedolph, as modified, since this shape holds an inserted cutting in an upright position, as recognized by Shimazu (Col. 2, lines 32-33).
Regarding claim 3, Dedolph as modified by Muramatsu and Shimazu teaches the limitations of claim 2, as above, and further teaches wherein the radial shape is a cross shape (Shimazu – see Figs. 1-2, wherein slot 2 is a cross shape).
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dedolph in view of Muramatsu as applied to claims 1, 5-6, and 8-10 above, and further in view of Miyagaki (JP 2016192911 A).
Regarding claim 4, Dedolph in view of Muramatsu teaches the limitations of claim 1, as above, but does not teach wherein the seed placement pit is spherical.
Miyagaki teaches a nursery block (sowing unit 11; Fig. 3) wherein the seed placement pit is spherical (seedling recess 11a is spherical; Fig. 3). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a seed placement pit with a spherical shape, as taught by Miyagaki, to the nursery block of Dedolph, as modified, since this shape allows for a seed dropped into the pit to roll/fall to the center of the pit where it can be embedded, as recognized by Miyagaki (Page 2, lines 4-8 from the bottom of the page). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dedolph in view of Muramatsu as applied to claims 1, 5-6, and 8-10 above, and further in view of Kobayashi (JP 2002262660 A).
Regarding claim 7, Dedolph in view of Muramatsu teaches the limitations of claim 1, as above, but does not teach wherein the nutritive block is made of an elastic material.
Kobayashi teaches wherein the nursery block (block 2; Fig. 1) is made of an elastic material (block 2 is made of cellulose sponge; Page 1, para [0005] – provided translation).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide  an elastic material of sponge, as taught by Kobayashi, to the nursery block of Dedolph, as modified, since this material is biodegradable and environmentally friendly, as recognized by Kobayashi (Page 1, para [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to types of plant growth blocks which share similar structural limitations to those described in the current application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         

/DAVID J PARSLEY/               Primary Examiner, Art Unit 3643